DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harms et al. (U.S. Patent No. 7,319,341 B1; hereafter Harms) in view of Iwamatsu et al. (U.S. Patent No. 5,124,931; hereafter Iwamatsu) and Yokota et al. (U.S. Patent No. 4,966,520; hereafter Yokota).
 Regarding claim 8, Harms discloses a wafer testing apparatus, comprising: a tester configured to apply electrical signals to a semiconductor device fabricated on a wafer (see Harms Fig. 2, item 202); a prober configured to cause the semiconductor device to be electrically coupled to the tester (see Pharms Fig. 2, item 204); a tester controller configured to control an operation of the tester (see Harms 
Harms does not specifically disclose that the tester controller and the prober controller communicate when performing a probe card exchange process exchanging probe cards for use in establishing electrical coupling between the semiconductor device and the tester, wherein the tester controller and the prober controller perform the probe card exchange process upon occurrence of an event that one of the tester controller and the prober controller receives an operational input for selecting a content of a test and for starting the test, and wherein the tester controller identifies a type of a probe card required for the test based on the selected test content, and notifies the prober controller of the identified type of a probe card.
Iwamatsu discloses performing a probe card exchange process exchanging probe cards for use in establishing electrical coupling between the semiconductor device and the tester (see Iwamatsu col. 5, ll. 6-19 “One of the probe cards 4 is selected in accordance with the type data of the wafer 1 programmed in a storage mechanism of a CPU... as shown in FIG. 5, the probes 13 mounted on the probe card 4 are respectively brought into contact with the electrode pads formed on the IC chip in accordance with their arrangement pattern.”), wherein the tester controller and the prober controller perform the probe card exchange process upon occurrence of an event that one of the tester controller and the prober controller receives an operational input for selecting a content of a test and for starting the test (see Iwamatsu col. 7, ll. 47-49 “The above-described inspecting operation is repeated to complete inspection of wafers of the corresponding type. Thereafter, the probe card 4 is replaced with a new one corresponding to the next type of wafers.” Automatically removing the old probe card and replacing it with a new probe card which “a new one corresponding to the next type of wafers” requires 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an automated probe card exchanger like that of Iwamatsu in the device of Harms in order prevent the need for manually loading and unloading the probe cards.
Iwamatsu also discloses that the probe card is selected based on “the type data of the wafer 1 programmed in a storage mechanism of a CPU” (see Iwamatsu col. 5, ll. 6-8), and that “since the arrangement of the electrode pads 15 of each type of wafers 1 varies, the probe card 4 needs to be replaced with a new one corresponding to the electrode pad arrangement of each type of wafers” (see Iwamatsu col. 4, ll.46-51). Iwamatsu, however, does not specifically disclose how the wafer is identified so that the probe card can be selected based on the type data of the wafer.
Yokota discloses identifying the type of wafer being tested (the “test content” being called for can be construed as what wafer is being tested, since the test signals generated depend on the type of wafer being tested) and enabling the proper selection of the associated probe card based on that information (see Yokota col. 11, ll. 26-37 “When a system for detecting wafer IDs on wafers which denote the kinds of their wafers is added together with a means for recognizing the kind of every wafer, automatic exchange of probe cards and automatic positioning of wafers relative to probe cards can be achieved using these data stored, thereby enabling full-automatic probing to be conducted.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to enable the tester to Harms in view of Iwamatsu to identify the wafer being tested, as suggested by Yokota, so that fully automatic wafer testing can be realized, as taught by Yokota.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamatsu et al. (U.S. Patent No. 5,124,931; hereafter Iwamatsu) and Yokota et al. (U.S. Patent No. 4,966,520; hereafter Yokota).
Regarding claim 9, Iwamatsu discloses a method of performing a probe card exchange process in diagnosing a wafer testing apparatus which includes a tester to apply electrical signals to a semiconductor device fabricated on a wafer and a prober to cause the semiconductor device to be electrically coupled to the tester (see Iwamatsu Fig. 1, item 17), the method comprising: receiving, at a test controller for controlling an operation of the tester or a prober controller for controlling an operation of the prober, an operational input for selecting a content of a test and for starting the test; and causing the prober to load a probe card of the identified type to the tester (see Iwamatsu col. 5, ll. 6-19 “One of the probe cards 4 is selected in accordance with the type data of the wafer 1 programmed in a storage mechanism of a CPU... as shown in FIG. 5, the probes 13 mounted on the probe card 4 are respectively brought into contact with the electrode pads formed on the IC chip in accordance with their arrangement pattern.” While the specific “start” instruction is not mentioned, there must be some operational input to the device which begins the testing operations, which start with loading the wafer and probe card as disclosed in Iwamatsu.). 
Iwamatsu does not specifically disclose a step of identifying, by use of the tester controller, a type of a probe card required for the test based on the selected test content; transmitting, from the tester controller to the prober controller, a notice indicative of the identified type of a probe card.
Yokota discloses identifying the type of wafer being tested (the “test content” being called for can be construed as what wafer is being tested, since the test signals generated depend on the type of wafer being tested) and enabling the proper selection of the associated probe card based on that information (see Yokota col. 11, ll. 26-37 “When a system for detecting wafer IDs on wafers which denote the kinds of their wafers is added together with a means for recognizing the kind of every wafer, 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to enable the tester to Harms in view of Iwamatsu to identify the wafer being tested, as suggested by Yokota, so that fully automatic wafer testing can be realized, as taught by Yokota.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harms in view of Iwamatsu and Yokota as applied to claim 8 above, and further in view of Lee (Pub. No .US 2002/0043970 A1; hereafter Lee).
 	Regarding claim 10, Harms as modified discloses the wafer testing apparatus as claimed in claim 8, but does not disclose that the prober controller checks, based on received information indicative of the identified type of a probe card, whether there is a probe card required for the selected test content, and loads the required probe card to the tester.
	Lee discloses verifying whether the loaded probe card is one which is appropriate for carrying out the test, and if not, loading a new probe card (see Lee Fig. 9, steps S93 and S90. See also paragraph [0058] “For example, when it is determined that the probe card and the performance board are usable to inspect a wafer having a structure such as a 256 mega bit DRAM, the previously input information including the size of the wafer, the position of the flat zone and the dimension of the structure can be read. However, the probe card and the performance board are changed when it is determined that the probe card and the performance board are respectively usable to inspect different wafers. For example, a different probe card and/or a different performance board are selected for use when the probe card corresponds to a 64 mega bit DRAM and the performance board corresponds to a 256 mega bit DRAM.”).


Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        6/15/2021